DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-22 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statements (IDS) have been filed on 01/23/2020 and reviewed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-7, 18-19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the phrase "the frame pendent" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the frame pendent” to --the frame--. Claims 18 and 22 are rejected for similar reasons.
Claim 7 and 19 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by KR200324673Y1.
In regard to claim 1, KR200324673Y1 discloses a fishing rod caddy configured to carry fishing rods, the caddy comprising: a frame (Fig. 1, where there is a frame 11); an array of receivers carried by the frame and each sized and shaped to receive a fishing rod (Fig. 1, where there are an array of receivers (sections/pockets of 10) carried by the frame and sized and shaped to receive a fishing rod); at least one leg carried by the frame and pivotal with respect to the frame (Figs. 1-2b, where there is at least one leg 4 carried by the frame 11 and pivotal with respect to the frame 11) between a retracted orientation adjacent the frame and a deployed orientation extending from the frame configured to orient the frame at an incline with respect to horizontal (Figs. 4-5, where the at least one leg 4 is pivotal between a retracted orientation adjacent the frame (Fig. 4) and a deployed orientation extending from the frame (Fig. 5) configured to orient the frame at an incline with respect to horizontal); and an automatic deployment mechanism carried by the frame and operatively coupled to the at least one leg to automatically deploy the at least one leg to the deployed orientation (Fig. 1, where there is an automatic deployment mechanism 1/2/12 carried by the frame and operatively coupled to the at least one leg 4 to automatically deploy the at least one leg 4 to the deployed orientation (Fig. 5)), the automatic deployment mechanism comprising: a foot pivotally coupled to the frame at a bottom thereof (Fig. 1, where there is a foot 1 coupled to the frame 11 at a bottom thereof); a link coupled to and between the foot and the at least one leg near a top thereof (Figs. 1-2b, where there is a link 2 coupled to and between the foot 1 and the at least one leg 4 near a top thereof), and the foot pivoting when the frame is placed on a surface and tilted backwards, displacing the link and causing the at least one leg to pivot to the deployed orientation (Figs. 4-5, where the foot 1 pivots when the frame 11 is placed on a 
In regard to claim 2, KR200324673Y1 discloses the rod caddy in accordance with claim 1, further comprising: a tab extending from the bottom of the frame below or at an elevation of a bottom of the foot and configured to resist the foot from pivoting when the frame is in a vertical orientation on the support surface (Figs. 1 and 4, where there is at least a tab (extension at the bottom of 10 that rests on the support surface) extending from the bottom of the frame 11 below or at an elevation of a bottom of the foot 1 and configured to resist the foot 1 from pivoting when the frame 11 is in a vertical orientation on the support surface).
Claim 11 is rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Lyles (U.S. Pat. 5366076).
In regard to claim 11, Lyles discloses a fishing rod caddy configured to carry fishing rods, the caddy comprising: a frame with a base and a top rib spaced-apart from the base (Figs. 1 and 4, where there is a frame 171 with a base 159 and a top rib 211 spaced-apart from the base 159); an array of receivers carried by the frame and each sized and shaped to receive a fishing rod (Fig. 1, where there is an array of receivers 190/194 carried by the frame 171 and each sized and shaped to receive a fishing rod): each receiver comprising: a slot in the top rib (Figs. 1 and 4, where there is at least a slot in the top rib 211); the slot being sized and shaped to receive both butt and tip portions of the fishing rod when the shaft of the fishing rod is separated at a ferrule into the butt and tip portions and doubled back on one another (Figs. 1 and 4, where the slot in the top rib 211 is sized and shaped to receive both butt 23 and tip portions 42 of the fishing rod when the shaft of the fishing .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KR200324673Y1 in view of Luo (CN112243969).
In regard to claim 3, KR200324673Y1 discloses the rod caddy in accordance with claim 1, further comprising: the frame comprising a base and a top rib spaced-apart from the base (Fig. 1, where there is a base (bottom of frame 11 near foot 1, which is attached to 10) and a top rib 13 spaced-apart from the base); the at least one leg being pivotally coupled to the top rib (Fig. 1, where there is at least one leg 4 being pivotally coupled to the top rib 13). KR200324673Y1 does not disclose a free distal end disposed in a notch in the base when the at least one leg is in the retracted orientation. Luo discloses a free distal end disposed in a notch in the base when the at least one leg is in the retracted orientation (Fig. 2, where the free end of the at least one leg 15 is disposed in a notch 18 in the base when the at least one leg 15 is in the retracted orientation (the at least one leg 15 is not deployed)). KR200324673Y1 and Luo are analogous because they are from the same field of endeavor which include fishing equipment containers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of KR200324673Y1 such that a free distal end disposed in a notch in the base when the at least one leg is in the retracted orientation in view of Luo. The motivation would have been to secure the legs in a storage notch when the legs of the rod caddy are not deployed. This further allows the user to carry the rod caddy in a compact manner, without the legs accidentally deploying during transportation.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over KR200324673Y1 in view of Choi (KR20110117544) and Fei (CN105746462).
In regard to claim 4, KR200324673Y1 discloses the rod caddy in accordance with claim 1. KR200324673Y1 does not disclose the frame comprising opposite lateral sides; the 
KR200324673Y1 does not disclose the at least one leg being substantially enclosed in the concavity of the broad arc when the at least one leg is in the retracted orientation; and the automatic deployment mechanism being substantially enclosed in the concavity of the broad arc when the at least one leg is in the retracted orientation. Fei discloses the at least one leg being substantially enclosed in the concavity of the broad arc when the at least 
In regard to claim 5, KR200324673Y1 as modified by Choi and Fei discloses the rod caddy in accordance with claim 4, further in combination with a plurality of fishing rods, each fishing rod located in a different one of the array of receivers; the plurality of fishing .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over KR200324673Y1 in view of Jay (U.S. Pat. 3164255).
In regard to claim 6, KR200324673Y1 discloses the rod caddy in accordance with claim 1. KR200324673Y1 does not disclose at least one hanger carried by the frame and configured to suspend the frame pendent therefrom; and the at least one hanger extending beyond the concavity and the at least one leg. Jay discloses at least one hanger carried by the frame and configured to suspend the frame pendent therefrom (Fig. 3, where there is at least one hanger 16 carried by the frame and configured to suspend the frame); and the at least one hanger extending beyond the frame with enough clearance to mate with at least one notch secured to a support surface (Fig. 3, where the at least one hanger 16 extends beyond the frame with enough clearance to mate with at least one notch 14 secured to a support surface). KR200324673Y1 and Jay are analogous because they are from the same field of endeavor which include equipment holders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of KR200324673Y1 such that at least one hanger carried by the frame and configured to suspend the frame pendent therefrom; and the at least one hanger extending beyond the concavity and the at least one leg in view of Jay, since the at least one hanger extending beyond the frame with enough clearance to mate with at least one notch of Jay could be used with the frame and the at least one leg of KR200324673Y1. The motivation would have been to easily secure the frame to a 
In regard to claim 7, KR200324673Y1 as modified by Jay discloses the rod caddy in accordance with claim 6, further in combination with a support surface; and the hanger comprising: at least one notch secured to the support surface and comprising a pocket with a narrower slot open to an enlarged cavity (Jay, Fig. 3, where there is at least one notch 14 secured to the support surface and comprising a pocket with a narrower slot open to an enlarged cavity); and at least one lug extending from the frame and having an enlarged head spaced-apart from the frame by a narrower neck (Jay, Fig. 3, where the at least one hanger 16 has at least one lug with an enlarged head 70 spaced-apart from the frame by a narrower neck 72), and being removably receivable in the at least one notch with the narrower slot receiving the neck of the lug and the enlarged cavity receiving the head the lug (Jay, Fig. 3, where the at least one hanger 16 is removably receivable in the at least one notch 14 with the narrower slot receiving the neck 72 of the lug and the enlarged cavity receiving the head 70 the lug); and the enlarged head of the at least one lug extending beyond the frame (Jay, Fig. 3, where the enlarged head 70 extends beyond the frame). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of KR200324673Y1 as modified by Jay such that the enlarged head of the at least one lug extends beyond the at least one leg, since the enlarged head of the at least one lug extending beyond the frame of Jay could be used with the frame and the at least one leg of KR200324673Y1. The motivation would have been to easily secure the frame to a .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KR200324673Y1 in view of Lyles (U.S. Pat. 5366076).
In regard to claim 8, KR200324673Y1 discloses the rod caddy in accordance with claim 1, further comprising: the frame comprising a base and a top rib spaced-apart from the base (Fig. 1, where there is a base (bottom of frame 11 near foot 1, which is attached to 10) and a top rib 13 spaced-apart from the base). KR200324673Y1 does not disclose each receiver comprising: a slot in the top rib; the slot being sized and shaped to receive both butt and tip portions of the fishing rod when the shaft of the fishing rod is separated at a ferrule into the butt and tip portions and doubled back on one another; at least one pocket in the base and corresponding to the slot in the top rib; and the at least one pocket being sized and shaped to receive a handle of the fishing rod and a tip of the fishing rod when the shaft of the fishing rod is separated at the ferrule into the butt and the tip portions and doubled back on one another. Lyles discloses each receiver comprising: a slot in the top rib (Figs. 1 and 4, where there is at least a slot in the top rib 211); the slot being sized and shaped to receive both butt and tip portions of the fishing rod when the shaft of the fishing rod is separated at a ferrule into the butt and tip portions and doubled back on one another (Figs. 1 and 4, where the slot in the top rib 211 is sized and shaped to receive both butt 23 and tip portions 42 of the fishing rod when the shaft of the fishing rod is separated at a ferrule 28/44 into the butt and tip portions and doubled back on one .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KR200324673Y1 in view of Lyles (U.S. Pat. 5366076) as applied to claim 8, and further in view of Casi (WO2019130370).
In regard to claim 9, KR200324673Y1 as modified by Lyles discloses the rod caddy in accordance with claim 8, when the shaft of the fishing rod is separated at the ferrule into the butt and tip portions and doubled back on one another (Lyles, Figs. 1-2, where the shaft of the fishing rod is separated at the ferrule 28/44 into the butt 23 and the tip 42 portions and doubled back on one another). KR200324673Y1 as modified by Lyles does not disclose the at least one pocket of each receiver further comprises: a pair of pockets located adjacent one another in the base and the pair of pockets corresponding to the slot in the top rib; the pair of pockets comprising a handle pocket and a tip pocket; and the handle pocket being sized and shaped to receive the handle of the fishing rod, and the tip pocket being sized and shaped to receive the tip of the fishing rod. Casi discloses the at least one pocket of each receiver further comprises: a pair of pockets located adjacent one another in the base and the pair of pockets corresponding to the slot in the top rib (Figs. 1-3b, where there are a pair of pockets 14 and 15 adjacent one another in the base and the pair of pockets corresponding to the slot 16 and 17 in the top rib); the pair of pockets comprising a handle pocket and a tip pocket (Figs. 1-3b, where the pair of pockets 14 and 15 receive the handle portion and at least the tip portion respectively); and the handle pocket being sized and shaped to receive the handle of the fishing rod (Figs. 1-3b, where the handle pocket 14 is sized and shaped to receive the handle of the fishing rod), and the tip pocket being sized and shaped to receive the tip of the fishing rod (Figs. 1-3b, where the tip pocket 15 is sized and shaped to receive at least the tip portion of the fishing rod). .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KR200324673Y1 in view of Zhang (CN106577577).
In regard to claim 10, KR200324673Y1 discloses the rod caddy in accordance with claim 1, wherein the frame further comprises: a base; a top rib spaced-apart from the base (Fig. 1, where there is a base (bottom of frame 11 near foot 1, which is attached to 10) and a top rib 13 spaced-apart from the base); a center spine coupled to and extending between the base and the top rib (Fig. 1, where there is a center spine (rod connecting the base and the top rib) coupled to and extending between the base and the top rib). KR200324673Y1 does not disclose a pair of lateral spars coupled to and extending between the base and the top rib, each on a different lateral side; and the at least one leg and the array of receivers being spaced-apart from the center spine and the pair of lateral spars to define a .
Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR200324673Y1 in view of Lyles (U.S. Pat. 5366076).
In regard to claim 11, KR200324673Y1 discloses a fishing rod caddy configured to carry fishing rods, the caddy comprising: a frame (Fig. 1, where there is a frame 11) with a 
In regard to claim 13, KR200324673Y1 as modified by Lyles discloses the rod caddy in accordance with claim 11, further comprising: at least one leg carried by the frame and pivotal with respect to the frame (KR200324673Y1, Figs. 1-2b, where there is at least one leg 4 carried by the frame 11 and pivotal with respect to the frame 11) between a retracted orientation adjacent the frame and a deployed orientation extending from the 
In regard to claim 14, KR200324673Y1 as modified by Lyles discloses the rod caddy in accordance with claim 13, further comprising: a tab extending from the bottom of the frame below or at an elevation of a bottom of the foot and configured to resist the foot from pivoting when the frame is in a vertical orientation on the support surface (Figs. 1 and 4, where there is at least a tab (extension at the bottom of 10 that rests on the support .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lyles (U.S. Pat. 5366076) in view of Casi (WO2019130370).
In regard to claim 12, Lyles discloses the rod caddy in accordance with claim 11, when the shaft of the fishing rod is separated at the ferrule into the butt and tip portions and doubled back on one another (Lyles, Figs. 1-2, where the shaft of the fishing rod is separated at the ferrule 28/44 into the butt 23 and the tip 42 portions and doubled back on one another). Lyles does not disclose the at least one pocket of each receiver further comprises: a pair of pockets located adjacent one another in the base and the pair of pockets corresponding to the slot in the top rib (Figs. 1-3b, where there are a pair of pockets 14 and 15 adjacent one another in the base and the pair of pockets corresponding to the slot 16 and 17 in the top rib); the pair of pockets comprising a handle pocket and a tip pocket (Figs. 1-3b, where the pair of pockets 14 and 15 receive the handle portion and at least the tip portion respectively); and the handle pocket being sized and shaped to receive the handle of the fishing rod (Figs. 1-3b, where the handle pocket 14 is sized and shaped to receive the handle of the fishing rod), and the tip pocket being sized and shaped to receive the tip of the fishing rod (Figs. 1-3b, where the tip pocket 15 is sized and shaped to receive at least the tip portion of the fishing rod). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over KR200324673Y1 in view of Lyles (U.S. Pat. 5366076) as applied to claim 13, and further in view of Luo (CN112243969).
In regard to claim 15, KR200324673Y1 as modified by Lyles discloses the rod caddy in accordance with claim 13, further comprising: the at least one leg being pivotally coupled to the top rib (KR200324673Y1, Fig. 1, where there is at least one leg 4 being pivotally coupled to the top rib 13). KR200324673Y1 as modified by Lyles does not disclose a free distal end disposed in a notch in the base when the at least one leg is in the retracted orientation. Luo discloses a free distal end disposed in a notch in the base when the at least one leg is in the retracted orientation (Fig. 2, where the free end of the at least one leg 15 is disposed in a notch 18 in the base when the at least one leg 15 is in the retracted orientation (the at least one leg 15 is not deployed)). KR200324673Y1 and Luo are analogous because they are from the same field of endeavor which include fishing equipment containers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of KR200324673Y1 as modified by Lyles such that a free distal end disposed in a notch in the base when the at least one leg is in the retracted orientation in view of Luo. The motivation would have been to secure the legs in a storage notch when the legs of the rod caddy are not deployed. This further allows the user to carry the rod caddy in a compact manner, without the legs accidentally deploying during transportation.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over KR200324673Y1 in view of Lyles (U.S. Pat. 5366076) as applied to claim 13, and further in view of Choi (KR20110117544) and Fei (CN105746462).
In regard to claim 16, KR200324673Y1 as modified by Lyles discloses the rod caddy in accordance with claim 13. KR200324673Y1 as modified by Lyles does not disclose the frame comprising opposite lateral sides; the array of receivers arranged in a broad arc 
KR200324673Y1 as modified by Lyles does not disclose the at least one leg being substantially enclosed in the concavity of the broad arc when the at least one leg is in the retracted orientation; and the automatic deployment mechanism being substantially enclosed in the concavity of the broad arc when the at least one leg is in the retracted orientation. Fei discloses the at least one leg being substantially enclosed in the concavity 
In regard to claim 17, KR200324673Y1 as modified by Lyles, Choi, and Fei discloses the rod caddy in accordance with claim 16, further in combination with a plurality of .
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over KR200324673Y1 in view of Lyles (U.S. Pat. 5366076) as applied to claim 11, and further in view of Jay (U.S. Pat. 3164255).
In regard to claim 18, KR200324673Y1 as modified by Lyles discloses the rod caddy in accordance with claim 11. KR200324673Y1 as modified by Lyles does not disclose at least one hanger carried by the frame and configured to suspend the frame pendent therefrom; and the at least one hanger extending beyond the frame. Jay discloses at least one hanger carried by the frame and configured to suspend the frame pendent therefrom (Fig. 3, where there is at least one hanger 16 carried by the frame and configured to suspend the frame); and the at least one hanger extending beyond the frame (Fig. 3, where the at least one hanger 16 extends beyond the frame). KR200324673Y1 and Jay are analogous because they are from the same field of endeavor which include equipment holders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of KR200324673Y1 as modified by Lyles such that at least one hanger carried by the frame and configured to suspend the frame pendent therefrom; and the at least one hanger extending beyond the frame in view of Jay. The motivation would have been to easily secure the frame to a support surface for purposes of storage or transportation. Additionally, a keyhole type 
In regard to claim 19, KR200324673Y1 as modified by Lyles and Jay discloses the rod caddy in accordance with claim 18, further in combination with a support surface; and the hanger comprising: at least one notch secured to the support surface and comprising a pocket with a narrower slot open to an enlarged cavity (Jay, Fig. 3, where there is at least one notch 14 secured to the support surface and comprising a pocket with a narrower slot open to an enlarged cavity); and at least one lug extending from the frame and having an enlarged head spaced apart from the frame by a narrower neck (Jay, Fig. 3, where the at least one hanger 16 has at least one lug with an enlarged head 70 spaced-apart from the frame by a narrower neck 72), and being removably receivable in the at least one notch with the narrower slot receiving the neck of the lug and the enlarged cavity receiving the head the lug (Jay, Fig. 3, where the at least one hanger 16 is removably receivable in the at least one notch 14 with the narrower slot receiving the neck 72 of the lug and the enlarged cavity receiving the head 70 the lug); and the enlarged head of the at least one lug extending beyond the at least one leg (Jay, Fig. 3, where the at least one hanger 16 is removably receivable in the at least one notch 14 with the narrower slot receiving the neck 72 of the lug and the enlarged cavity receiving the head 70 the lug). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of KR200324673Y1 as modified by Lyles and Jay such that the enlarged head of the at least one lug extends beyond the at least one leg, since the enlarged head of the at least one lug extending beyond the frame of Jay could be used with the frame and the at least one leg of KR200324673Y1 as modified by .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over KR200324673Y1 in view of Lyles (U.S. Pat. 5366076) as applied to claim 11, and further in view of Zhang (CN106577577).
In regard to claim 20, KR200324673Y1 as modified by Lyles discloses the rod caddy in accordance with claim 11, wherein the frame further comprises: a center spine coupled to and extending between the base and the top rib (Fig. 1, where there is a center spine (rod connecting the base and the top rib) coupled to and extending between the base and the top rib). KR200324673Y1 as modified by Lyles does not disclose a pair of lateral spars coupled to and extending between the base and the top rib, each on a different lateral side; and the at least one leg and the plurality of receivers being spaced-apart from the center spine and the pair of lateral spars to define a center handle and a pair of lateral handles, respectively. Zhang discloses a pair of lateral spars coupled to and extending between the base and the top rib (Figs. 1 and 3, where there are lateral spars 14 and 15 coupled to and extending between the base 26 and the top rib 24), each on a different lateral side; and the at least one leg and the array of receivers being spaced-apart from the center spine and the pair of lateral spars to define a center handle and a pair of lateral handles, respectively (Figs. 1-3, where the at least one leg 211/212 and the array of receivers 16 are spaced-apart from the center spine 25 and the pair of lateral spars 14 and .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KR200324673Y1 in view of Lyles (U.S. Pat. 5366076), Casi (WO2019130370), Choi (KR20110117544), Fei (CN105746462), and Zhang (CN106577577).
In regard to claim 21, KR200324673Y1 discloses a fishing rod caddy configured to carry fishing rods, the caddy comprising: a frame (Fig. 1, where there is a frame 11), the frame comprising: a base; a top rib spaced-apart from the base (Fig. 1, where there is a base (bottom of frame 11 near foot 1, which is attached to 10) and a top rib 13 spaced-apart from the base); a center spine coupled to and extending between the base and the top rib (Fig. 1, where there is a center spine (rod connecting the base and the top rib) coupled to and extending between the base and the top rib); an array of receivers carried by the frame and each sized and shaped to receive a fishing rod (Fig. 1, where there are an array 
KR200324673Y1 as modified by Lyles does not disclose a pair of pockets located adjacent one another in the base with the pair of pockets corresponding to the slot in the top rib; the pair of pockets comprising a handle pocket and a tip pocket; and the handle pocket being sized and shaped to receive a handle of the fishing rod and the tip pocket being sized and shaped to receive a tip of the fishing rod. Casi discloses a pair of pockets located adjacent one another in the base with the pair of pockets corresponding to the slot in the top rib (Figs. 1-3b, where there are a pair of pockets 14 and 15 adjacent one another in the base and the pair of pockets corresponding to the slot 16 and 17 in the top rib); the pair of pockets comprising a handle pocket and a tip pocket (Figs. 1-3b, where the pair of pockets 14 and 15 receive the handle portion and at least the tip portion respectively); and the handle pocket being sized and shaped to receive a handle of the fishing rod (Figs. 1-3b, where the handle pocket 14 is sized and shaped to receive the handle of the fishing rod) and the tip pocket being sized and shaped to receive a tip of the fishing rod (Figs. 1-3b, where the tip pocket 15 is sized and shaped to receive at least the tip portion of the fishing rod). KR200324673Y1 and Casi are analogous because they are from the same field of endeavor which include fishing equipment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
KR200324673Y1 as modified by Lyles and Casi does not disclose a frame with opposite lateral sides; with the plurality of pairs of pockets of the plurality of receivers defining a broad arc in the base: a concavity defined by the broad arc of the plurality of receivers with distal ends of the broad arc located adjacent opposite lateral sides of the frame with the plurality of slots of the plurality of receivers defining a broad arc in the top rib. Choi discloses a frame with opposite lateral sides (Fig. 2, where the frame has opposite lateral sides (edges where straps 190 are connected)); with the array of receivers defining a broad arc in the base (Fig. 2, where the array of receivers 110 are arranged in a broad arc with distal ends of the broad arc located adjacent the opposite lateral sides (edges where straps 190 are connected)); a concavity defined by the broad arc of the plurality of receivers (Fig. 2, where there is at least a concavity as defined by the broad arc of the array of receivers 110) with the array of receivers defining a broad arc. KR200324673Y1 and Choi are analogous because they are from the same field of endeavor which include fishing equipment containers. It would have been obvious to one of ordinary skill in the 
KR200324673Y1 does not disclose the at least one leg being substantially enclosed in the concavity of the broad arc when the at least one leg is in the retracted orientation. Fei discloses the at least one leg being substantially enclosed in the concavity of the broad arc when the at least one leg is in the retracted orientation (Figs. 4-7, where the at least one leg 2 is at least enclosed in the concavity of the broad arc when the at least one leg 2 is in the retracted orientation). KR200324673Y1 and Fei are analogous because they are from the same field of endeavor which include fishing equipment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of KR200324673Y1 such that the at least one leg being substantially enclosed in the concavity of the broad arc when the at least one leg is in the retracted orientation in view of Fei. The motivation would have been to secure the legs in a compact manner by designing the legs to fold into the concavity of the broad arc 
KR200324673Y1 does not disclose a pair of lateral spars coupled to and extending between the base and the top rib, each on a different lateral side; and the at least one leg and the plurality of receivers being spaced-apart from the center spine and the pair of lateral spars to define a center handle and a pair of lateral handles, respectively. Zhang discloses a pair of lateral spars coupled to and extending between the base and the top rib (Figs. 1 and 3, where there are lateral spars 14 and 15 coupled to and extending between the base 26 and the top rib 24), each on a different lateral side; and the at least one leg and the plurality of receivers being spaced-apart from the center spine and the pair of lateral spars to define a center handle and a pair of lateral handles, respectively (Figs. 1-3, where the at least one leg 211/212 and the array of receivers 16 are spaced-apart from the center spine 25 and the pair of lateral spars 14 and 15 to define a center handle and a pair of lateral handles (the center spine 25 and lateral spars 14/15 can be used as handles)). KR200324673Y1 and Zhang are analogous because they are from the same field of endeavor which include fishing equipment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of KR200324673Y1 such that a pair of lateral spars coupled to and extending between the base and the top rib, each on a different lateral side; and the at least one leg and the plurality of receivers being spaced-apart from the center spine and the pair of lateral spars to define a center handle and a pair of lateral handles, respectively in view of Zhang. The motivation would have been to give the user additional handles by .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over KR200324673Y1 in view of Lyles (U.S. Pat. 5366076), Casi (WO2019130370), Choi (KR20110117544), Fei (CN105746462), and Zhang (CN106577577) as applied to claim 21, and further in view of Jay (U.S. Pat. 3164255).
In regard to claim 22, KR200324673Y1 as modified by Lyles, Casi, Choi, Fei, and Zhang discloses the rod caddy in accordance with claim 21. KR200324673Y1 as modified by Lyles, Casi, Choi, Fei, and Zhang does not disclose a pair of hangers configured to be disposed between and intercoupling the frame and the support surface to suspend the frame pendent from the support surface. each hanger comprising: at least one notch configured to be secured to the support surface and comprising a pocket with a narrower slot open to an enlarged cavity; at least one lug with an enlarged head spaced apart from the frame by a narrower neck, and being removably receivable in the at least one notch with the narrower slot receiving the neck of the lug and the enlarged cavity receiving the head the lug; and the enlarged head of the at least one lug extending beyond the at least one leg; and the pair of hangers being positioned to selectively orient the array of receptacles, and configured to selectively orient the fishing rods, in a vertical orientation, or a horizontal orientation, or at an acute incline. Jay discloses a pair of hangers configured to be disposed between and intercoupling the frame and the support surface to suspend the frame pendent from the support surface (Fig. 3, where there is a pair of hangers 16 configured to be disposed between and intercoupling the frame and the support surface to suspend the frame pendent from the support surface) each hanger .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of fishing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647